Case: 13-13211     Date Filed: 04/14/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-13211
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:12-cv-01235-HES-JRK

JACK ANTHONY JORY,

                                                               Plaintiff-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (April 14, 2014)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Jack Jory appeals pro se the district court’s dismissal of his action arising

from the U.S. Coast Guard’s revocation of his merchant mariner credentials
              Case: 13-13211    Date Filed: 04/14/2014   Page: 2 of 6


(“MMC”). On appeal, Jory argues that the district court erred in dismissing his

complaint for lack of subject-matter jurisdiction. After careful review, we affirm.

      We review dismissals for lack of subject-matter jurisdiction de novo.

Miccosukee Tribe of Indians of Fla. v. U.S. Army Corps of Eng’rs, 619 F.3d 1289,

1296 (11th Cir. 2010). A court must dismiss an action if it determines at any time

that it lacks subject-matter jurisdiction. Fed.R.Civ.P. 12(h)(3). Federal courts are

courts of limited jurisdiction, and the party invoking the court’s jurisdiction must

prove, by a preponderance of the evidence, facts supporting the existence of

jurisdiction. McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

      Under the U.S. Code, the appeal of a decision of the Coast Guard

Commandant lies with the NTSB:

      The [NTSB] shall review on appeal . . . a decision of the head of the
      department in which the Coast Guard is operating on an appeal from the
      decision of an administrative law judge denying, revoking, or suspending a
      license, certificate, document, or register in a proceeding under . . . chapter
      77 of title 46.

49 U.S.C. § 1133; see also 46 C.F.R. § 401.650(e); 49 C.F.R. § 825.5(a). In turn,

the U.S. courts of appeals hear the appeals of final orders of the NTSB:

      [t]he appropriate court of appeals of the United States or the United States
      Court of Appeals for the District of Columbia Circuit may review a final
      order of the [NTSB] under this chapter. A person disclosing a substantial
      interest in the order may apply for review by filing a petition not later than
      60 days after the order of the [NTSB] is issued.




                                         2
                Case: 13-13211       Date Filed: 04/14/2014      Page: 3 of 6


49 U.S.C. § 1153(a). Where Congress has provided administrative and judicial

review procedures designed to permit agency expertise to be brought to bear upon

particular problems, those procedures are exclusive even if Congress did not

expressly provide for their exclusiveness. United States v. Southern Ry. Co., 364
F.2d 86, 91 (5th Cir. 1966).1 Thus, as the Fifth Circuit has recognized, the Coast

Guard and NTSB statutory and regulatory schemes allow for judicial review of

revocations only in a court of appeals, and only after an appeal to the NTSB.

Dresser v. Meba Med. & Benefits Plan, 628 F.3d 705, 708-09 (5th Cir. 2010)

(persuasive authority).

       Here, the district court properly dismissed Jory’s complaint for lack of

subject matter jurisdiction under Fed.R.Civ.P. 12(b)(1), because Congress provided

administrative and judicial review procedures to appeal the Coast Guard’s MMC

revocations, which do not include review in a U.S. district court. 49 U.S.C. §§

1133, 1153(a). Jory attempts to circumvent these procedures by raising various

statutes and arguments, but they all fail.

       For starters, Jory claims that the district court had jurisdiction under 28

U.S.C. § 1333 because this was an admiralty case, and under 28 U.S.C. § 1346

because this was a civil action founded upon an act of Congress or a regulation of

an executive department. However, 46 U.S.C. § 7702 specifically provides the

1
       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              3
               Case: 13-13211     Date Filed: 04/14/2014    Page: 4 of 6


administrative procedure for the suspension and revocation of merchant seamen

licenses, certificates, and documents, and as the statutes make clear, these types of

decisions are subject to judicial review in a U.S. court of appeals and not a district

court. 49 U.S.C. §§ 1133, 1153(a). His next claim -- that the district court had

jurisdiction under the Administrative Procedures Act (“APA”) because a person

wronged by an agency action is entitled to judicial review -- also fails. The APA

delineates that where the form of proceeding for judicial review is provided for by

“the special statutory review proceeding relevant to the subject matter” -- as it is

provided for here -- the APA does not provide any alternative forms of review. 5

U.S.C. § 703. Thus, once again, review must be sought in the appropriate U.S.

court of appeals, and not in the district court.

      Jory also claims that his case never should have been heard by the Coast

Guard since only district courts have jurisdiction to adjudicate the crime of

“assaulting a master.” But in fact, the Coast Guard revoked Jory’s MMC because

it found that he was “a security risk that poses a threat to the safety or security of a

vessel or a public or commercial structure located within or adjacent to the marine

environment,” in violation of 46 U.S.C. § 7703(5), not because he assaulted a

master, in violation of 46 U.S.C. § 11501(6). Nor does the district court have

jurisdiction over Jory’s constitutional challenges to the statutes that were the basis

for the Coast Guard’s revocation of his MMC. Indeed, as we’ve said, once the


                                            4
              Case: 13-13211     Date Filed: 04/14/2014   Page: 5 of 6


NTSB issued its order dismissing Jory’s appeal, the only court that could review

that order was the court of appeals. Green v. Brantley, 981 F.2d 514, 521 (11th

Cir. 1993) (holding that the merits of a pilot-examiner’s constitutional claims were

inescapably intertwined with the review of the procedures and merits surrounding a

Federal Aviation Administration order, so the district court lacked subject matter

jurisdiction since Congress provided an exclusive forum for the correction of

procedural and substantive administrative errors in the courts of appeals).

      Finally, even assuming Jory’s assertion that he never appealed the

Commandant’s decision to the NTSB is correct, the district court would still lack

subject-matter jurisdiction because exhaustion of administrative remedies is a

general prerequisite to judicial review of any administrative action. See, e.g.,

Hedley v. United States, 594 F.2d 1043, 1044 (5th Cir. 1979) (concluding that

exhaustion of administrative remedies was implicitly required by the Freedom of

Information Act before a claimant could request judicial relief). In the case of the

Coast Guard’s MMC revocation, Jory could not have exhausted his remedies

because without an NTSB final order, he would not have been able to seek judicial

review. Id.

      For these reasons, the district court plainly was without jurisdiction to decide

Jory’s claim and did not err in granting the government’s motion to dismiss.

Because the district court lacked subject-matter jurisdiction over the case, it is not


                                          5
              Case: 13-13211     Date Filed: 04/14/2014   Page: 6 of 6


necessary for us to consider any other issues Jory raised in his appeal. Ingram

Contractors, Inc. v. United States, 592 F.2d 832, 834 (5th Cir. 1979). Furthermore,

issues that are not raised in a party’s initial brief are considered to be abandoned,

so we need not consider the issues raised for the first time in Jory’s reply brief.

Hartsfield v. Lemacks, 50 F.3d 950, 953 (11th Cir. 1995).

      AFFIRMED.




                                         6